  Case 1:19-cv-06141-NLH Document 9 Filed 03/23/21 Page 1 of 13 PageID: 70



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
MALIK DERRY,                        :
                                    :
          Petitioner,               :   1:19-cv-06141-NLH
                                    :
     v.                             :   OPINION
                                    :
UNITED STATES OF AMERICA,           :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

MALIK DERRY
65331-050
USP LEE
U.S. PENITENTIARY
P.O. BOX 305
JONESVILLE, VA 24263

     Petitioner Pro se

RACHAEL A. HONIG, ACTING UNITED STATES ATTORNEY
PATRICK C. ASKIN, ASSISTANT UNITED STATES ATTORNEY
OFFICE OF THE U.S. ATTORNEY
401 MARKET STREET
4TH FLOOR
CAMDEN, NJ 08101

     Counsel for Respondent

HILLMAN, District Judge

     Malik Derry (“Petitioner”) moves to vacate, correct, or set

aside his federal sentence pursuant to 28 U.S.C. § 2255.

Respondent United States opposes the petition.          For the reasons

that follow, the Court will deny the § 2255 motion.           No

certificate of appealability will issue.
     Case 1:19-cv-06141-NLH Document 9 Filed 03/23/21 Page 2 of 13 PageID: 71



I.     BACKGROUND

        On March 18, 2013, Petitioner was charged in a criminal

complaint with conspiracy to distribute 1 kilogram or more of

heroin, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A).               On

June 4, 2014, the United States charged Petitioner and 16 other

defendants with a 125-count superseding indictment, including

charges for conspiracy to distribute 1 kilogram or more of heroin

and possession of firearms and the brandishing and discharge of

firearms in furtherance of a drug trafficking crime. 1             United

States v. Derry, 1:14-cr-00050-NLH-5.

        In July 2015, Petitioner and his paternal half-brother,

Mykal Derry, proceeded to trial in a jury trial before this

Court.     On August 18, 2015, the jury returned a verdict, finding

Petitioner guilty of Count 1 (conspiracy to distribute 1 kilogram

or more of heroin), Count 10 (possession of firearms in




1 Petitioner was one of a total of 34 defendants who were charged
by criminal complaint with the same conspiracy to distribute 1
kilogram or more of heroin in and around the Stanley Holmes
Public Housing Complex in Atlantic City, New Jersey in March
2013. All 34 defendants were convicted on felony narcotics
charges in the United States District Court: twenty-eight of the
defendants entered guilty pleas to felony narcotics charges and
six defendants were convicted after jury trials. There were two
trials. The first trial was held before the Honorable Joseph E.
Irenas, U.S.D.J., in November 2014 - January 2015 and involved
four defendants. The convictions were affirmed by the Third
Circuit Court of Appeals. See United States v. Bailey, 840 F.3d
99 (3d Cir. 2016). The second trial was held before a jury in
this Court in July - August 2015, and involved step-brothers
Mykal Derry and Petitioner.

                                        2
  Case 1:19-cv-06141-NLH Document 9 Filed 03/23/21 Page 3 of 13 PageID: 72



furtherance of a drug trafficking crime and the discharge of

firearms in furtherance of a drug trafficking crime), and Counts

74, 75, 76, 84, 85, 106, 107, 110 (using a communication device

in furtherance of a drug trafficking crime).

     At the sentencing hearing on August 19, 2016, this Court

calculated Petitioner’s guideline range and sentenced

Petitioner to life imprisonment on Count 1, a consecutive 120-

month sentence on Count 10, and 48 months on each of the counts

of conviction for using a phone in furtherance of a drug

trafficking crime to run concurrently to Count 1.          Petitioner’s

total sentence was life imprisonment plus 120 months consecutive

to the life sentence.     The Court also imposed a 10-year period of

supervised release.

     Petitioner appealed his conviction to the Third Circuit

Court of Appeals.     On June 22, 2018, the Third Circuit affirmed

Petitioner’s conviction and sentence.        See United States v.

Derry, 738 F. App’x 107 (3d Cir. 2018).         Petitioner then filed a

petition for a writ of certiorari in the United States Supreme

Court, which was denied by the Supreme Court on October 15, 2018.

See Derry v. United States, 139 S. Ct. 290 (2018).

     On February 19, 2019, Petitioner filed a motion to correct,

vacate, or set aside his sentence.        The Court ordered Respondent

to answer, which it did on June 17, 2019.         On September 19, 2019,




                                     3
  Case 1:19-cv-06141-NLH Document 9 Filed 03/23/21 Page 4 of 13 PageID: 73



Petitioner filed a motion for the appointment of pro bono

counsel.

      In his § 2255 petition, Petitioner argues that his counsel

at trial and on appeal was ineffective because he failed to raise

the issue of double jeopardy.       Specifically, Petitioner argues

that his convictions on various counts were based on the same

underlying conduct and he has been punished twice for the same

conduct in violation of the Double Jeopardy Clause in the Fifth

Amendment to the U.S. Constitution.        Petitioner also argues that

the Court impermissibly sentenced him for lesser-included

offenses in addition to the greater offenses, which is evidenced

by the improper imposition of $100 special assessments for these

lesser-included offenses.

II.   STANDARD OF REVIEW

      Section 2255 provides in relevant part that

      [a] prisoner in custody under sentence of a court
      established by Act of Congress claiming the right to be
      released upon the ground that the sentence was imposed
      in violation of the Constitution or laws of the United
      States ... may move the court which imposed the sentence
      to vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a).

      Under Strickland v. Washington, a claim of ineffective

assistance of counsel requires a petitioner to show that (1)

defense counsel’s performance was deficient and (2) the

deficiency actually prejudiced the petitioner.          466 U.S. 668, 687


                                     4
  Case 1:19-cv-06141-NLH Document 9 Filed 03/23/21 Page 5 of 13 PageID: 74



(1984).   The first Strickland prong is satisfied if defense

counsel made errors that were serious enough such that counsel

was not functioning as the “counsel” that the Sixth Amendment

guarantees.   Id.   This is a high standard, especially given the

strong presumption that “counsel’s conduct falls within the wide

range of reasonable professional assistance.”          Id. at 689; United

States v. Gray, 878 F.2d 702, 710 (3d Cir. 1989).          A court must

be “highly deferential” to a defense counsel’s decisions and

should not “second-guess counsel’s assistance after conviction.”

Strickland, 466 U.S. at 689; Berryman v. Morton, 100 F.3d 1089,

1094 (3d Cir. 1996).

     For the second Strickland prong, Petitioner must show “a

reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to undermine

confidence in the outcome.”      Strickland, 466 U.S. at 694.

III. DISCUSSION

     A.    No evidentiary hearing will be held

     A district court must hold an evidentiary hearing on a §

2255 motion unless the “motion and the files and records of the

case conclusively show” that the movant is not entitled to

relief.   28 U.S.C. § 2255(b); see also United States v. Booth,

432 F.3d 542, 545–46 (3d Cir. 2005).        Here, the record

conclusively demonstrates that Petitioner is not entitled to

                                     5
  Case 1:19-cv-06141-NLH Document 9 Filed 03/23/21 Page 6 of 13 PageID: 75



relief; therefore, the Court will not conduct an evidentiary

hearing.

     B.    Petitioner’s counsel was not ineffective

     “In accord with principles rooted in common law and

constitutional jurisprudence, we presume that where two statutory

provisions proscribe the ‘same offense,’ a legislature does not

intend to impose two punishments for that offense.”           Rutledge v.

U.S., 517 U.S. 292, 297 (1996) (citations omitted).           Whether a

defendant has been punished twice for the “same offense” is

determined by applying the rule set forth in Blockburger v.

United States, 284 U.S. 299, 304 (1932).         Id.   If “the same act

or transaction constitutes a violation of two distinct statutory

provisions, the test to be applied to determine whether there are

two offenses or only one, is whether each provision requires

proof of a fact which the other does not.”         Id. (citing

Blockburger, 284 U.S. at 304).       Two different statutes define the

“same offense” typically because one is a lesser-included offense

of the other.    Id.

     Here, Petitioner was convicted of Count 1 for “Conspiracy to

Distribute and Possess With Intent to Distribute within 1,000

Feet of a Public Housing Complex 1 Kilogram or more of Heroin.”

(1:14-cr-00050-NLH, Docket No. 885 at 1.)         In Count 1, Petitioner




                                     6
    Case 1:19-cv-06141-NLH Document 9 Filed 03/23/21 Page 7 of 13 PageID: 76



was convicted of violating 21 U.S.C. § 846, 2 the conspiracy

charge.     The Judgement for Count 1 reflects the offenses

underlying the conspiracy charge:          21 U.S.C. §§ 841(a)(1) and

(b)(1)(A), 3 distributing 1 kilogram or more of heroin, and 21

U.S.C. § 860, 4 distributing at a public housing facility. 5           (Id.)

Petitioner was also found guilty of Count 10 for violating 18

U.S.C. §§ 924(c)(1)(A)(iii) and 2, “Discharge of a Firearm in

Connection with a Drug and Trafficking Crime,” 6 and found guilty


2
 21 U.S.C. § 846 (“Any person who attempts or conspires to commit
any offense defined in this subchapter shall be subject to the
same penalties as those prescribed for the offense, the
commission of which was the object of the attempt or
conspiracy.”).
3 21 U.S.C. § 841(a)(1) (“Unlawful acts - Except as authorized by
this subchapter, it shall be unlawful for any person knowingly or
intentionally--(1) to manufacture, distribute, or dispense, or
possess with intent to manufacture, distribute, or dispense, a
controlled substance . . . .”); 21 U.S.C. § 841 (b)(1)(A)
(“[A]ny person who violates subsection (a) of this section shall
be sentenced . . . In the case of a violation of subsection (a)
of this section involving-- 1 kilogram or more of a mixture or
substance containing a detectable amount of heroin . . . such
person shall be sentenced to a term of imprisonment which may not
be less than 10 years or more than life . . . .”).
4 21 U.S.C. § 860 (concerning a person who “violates section
841(a)(1) of this title or section 856 of this title by
distributing, possessing with intent to distribute, or
manufacturing a controlled substance in or on, or within one
thousand feet of . . . a housing facility owned by a public
housing authority”).
5 The Judgment also references 21 U.S.C. § 851, which concerns
proceedings to establish prior conviction. (1:14-cr-00050-NLH,
Docket No. 885 at 1.)
6
 18 U.S.C. § 924(c)(1)(A)(iii) (“Except to the extent that a
greater minimum sentence is otherwise provided by this subsection

                                       7
    Case 1:19-cv-06141-NLH Document 9 Filed 03/23/21 Page 8 of 13 PageID: 77



in Counts 74, 75, 76, 84, 85, 106, 107, 110 of violating 21

U.S.C. § 843(b), “Use of a Communication Facility to Further a

Drug Trafficking Crime.” 7       (Id.)

       Petitioner was ordered to pay to the United States a special

assessment of $100.00 for each of Counts 1, 10, 74, 75, 76, 84,

85, 106, 107, 110 for a total special assessment of $1,000.00,

which was due immediately.        (Id.)

       The Court also ordered that Petitioner was committed to the

custody of the United States Bureau of Prisons to be imprisoned:

       •   Count 1 - a term of Life




or by any other provision of law, any person who, during and in
relation to any crime of violence or drug trafficking crime
(including a crime of violence or drug trafficking crime that
provides for an enhanced punishment if committed by the use of a
deadly or dangerous weapon or device) for which the person may be
prosecuted in a court of the United States, uses or carries a
firearm, or who, in furtherance of any such crime, possesses a
firearm, shall, in addition to the punishment provided for such
crime of violence or drug trafficking crime-- . . . (iii) if the
firearm is discharged, be sentenced to a term of imprisonment of
not less than 10 years.”).
7
 21 U.S.C. § 843(b) (“It shall be unlawful for any person
knowingly or intentionally to use any communication facility in
committing or in causing or facilitating the commission of any
act or acts constituting a felony under any provision of this
subchapter or subchapter II. Each separate use of a communication
facility shall be a separate offense under this subsection. For
purposes of this subsection, the term ‘communication facility’
means any and all public and private instrumentalities used or
useful in the transmission of writing, signs, signals, pictures,
or sounds of all kinds and includes mail, telephone, wire, radio,
and all other means of communication.”).

                                         8
  Case 1:19-cv-06141-NLH Document 9 Filed 03/23/21 Page 9 of 13 PageID: 78




     •    Counts 74, 75, 76, 84, 85, 106, 107, and 110 - a term of

          48 months on each, to run concurrently to Count 1

     •    Count 10 - a term of 120 months to run consecutively to

          Count 1

     That produced a total term of imprisonment of Life plus 120

months.    (1:14-cr-00050-NLH, Docket No. 885 at 2.)

     Petitioner argues that all of these counts are based on the

same underlying conduct and therefore his conviction and sentence

on counts other than Count 1 constitute a double punishment for

the same conduct in violation of the Double Jeopardy Clause.

Petitioner further argues that he was sentenced separately for

lesser-included offenses, as evidenced by the special assessment

for each of the ten counts for which he was found guilty, and

this also violates the Double Jeopardy Clause.          Petitioner

contends that his lawyer at both the trial level and the

appellate level was ineffective because he failed to raise these

issues, which has prejudiced him.

     Petitioner’s arguments are without merit.          As set forth

above, “[u]nder the Double Jeopardy Clause, courts may not impose

greater punishment than the legislature intended to impose for a

single offense.”    U.S. v. Centeno, 793 F.3d 378, 392 (3d Cir.

2015) (quoting United States v. Miller, 527 F.3d 54, 70 (3d Cir.

2008) (internal quotation marks omitted).         “For the purpose of

double jeopardy analysis, two offenses are the same if one is a

                                     9
 Case 1:19-cv-06141-NLH Document 9 Filed 03/23/21 Page 10 of 13 PageID: 79



lesser-included offense of the other under the ‘same-elements’

(or Blockburger) test.”     Id. (citing Miller, 527 F.3d at 71;

Blockburger, 284 U.S. at 304).      “The key inquiry under the ‘same-

elements’ or ‘Blockburger’ test is whether each offense contains

an element not contained in the other; if not, they are the same

offense.”   Id. (citations and alterations omitted).

     Petitioner was convicted of violating three different

statutes, each of which has elements different from the others,

as noted above.    Count 1 concerns conspiracy, Count 10 concerns

using a firearm, and the other counts concern using a cell phone

in furtherance of a crime, with each of those eight counts

representing a separate occasion that Petitioner used a cell

phone in furtherance of drug trafficking.        Although the

convictions arise out of the same events in March 2013 that

occurred in and around the Stanley Holmes Public Housing Complex

in Atlantic City, New Jersey, the elements of the crimes

Petitioner committed do not contain the same elements.           Thus,

this Court did not impose greater punishment than the legislature

intended to impose in violation of the Double Jeopardy clause.

     Petitioner points to Rutledge v. U.S., 517 U.S. 292, 297

(1996) and U.S. v. Jackson, 443 F.3d 293, 301–02 (3d Cir. 2006)

to support his arguments.     In Rutledge, the Supreme Court held

that conspiracy under 21 U.S.C. § 846 is a lesser included

offense of the crime of maintaining a continuing criminal

                                    10
 Case 1:19-cv-06141-NLH Document 9 Filed 03/23/21 Page 11 of 13 PageID: 80



enterprise, forbidden by 21 U.S.C. § 848.        Rutledge, 517 U.S. at

297.    The Supreme Court also held that the imposition of a

special assessment constitutes “punishment” under the Double

Jeopardy Clause.    Id. at 301.    As a result, the Supreme Court

concluded that imposition of a special assessment for convictions

under both sections 846 and 848 “amounts to cumulative punishment

not authorized by Congress.”      Id. at 303.

       Similarly, in Jackson, the Third Circuit concluded that §

841(a)(1) is a lesser-included offense of possession with intent

to distribute within 1,000 feet of public housing under § 860(a).

The Third Circuit found that the district court erred by

sentencing the defendant separately for both offenses, as

indicated by the $200, rather than $100, special assessment.

Jackson, 443 F.3d at 301.

       Of course this Court is bound to follow the precedents of

the Supreme Court and the Third Circuit cited by Petitioner but

his sentence is not inconsistent with them.         In accordance with

both Rutledge and Jackson, Petitioner was not separately

sentenced for either § 860(a) or § 841(a)(1).         Petitioner was

only sentenced for his violation of 21 U.S.C. § 846, conspiracy,

with the Court only noting that § 860(a) and § 841(a)(1) were the

offenses that Petitioner conspired to commit.         Additionally,

Petitioner was assessed a single special assessment for Count 1,




                                    11
    Case 1:19-cv-06141-NLH Document 9 Filed 03/23/21 Page 12 of 13 PageID: 81



which further shows that Petitioner was not punished twice for

the same crime.

       Petitioner also takes issue with the eight multiple

assessments imposed for his violations of 21 U.S.C. § 843(b),

“Use of a Communication Facility to Further a Drug Trafficking

Crime.”     This was not improper, as the Court did not impose $800

for a single violation of § 843(b), but rather $100 for

Petitioner’s eight separate and independent violations of §

843(b), which are each accounted for in eight separate counts. 8

       “The Fifth Amendment right to be free from duplicative

prosecutions and punishment is a hallmark of American

jurisprudence.”       Jackson, 443 F.3d at 302.       That hallmark has not

been violated here.       Accordingly, the Court cannot find under

Strickland that defense counsel’s performance was deficient, or

that Petitioner has been prejudiced.




8 The Court notes that, standing alone, a challenge to a special
assessment does not provide a basis for relief under § 2255. See
U.S. v. Ross, 801 F.3d 374, 380-382 (3d Cir. 2015) (explaining
that the “plain text of section 2255 provides relief only to
those prisoners who claim the right to be released from
‘custody,’” and “the monetary component of a sentence is not
capable of satisfying the ‘in custody’ requirement of federal
habeas statutes.”); id. (further explaining, “Because we believe
the burden of a special assessment - even one imposed in
conjunction with a wrongful conviction - does not amount to
‘custody,’ Ross is not ‘claiming the right to be released’ from
‘custody’ and his special assessment cannot serve as the basis
for a claim under section 2255”).

                                       12
    Case 1:19-cv-06141-NLH Document 9 Filed 03/23/21 Page 13 of 13 PageID: 82



III. CERTIFICATE OF APPEALABILITY

       An appeal may not be taken to the court of appeals from a

final order in a § 2255 proceeding unless a judge issues a

certificate of appealability on the ground that “the applicant

has made a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2).         This Court will deny a

certificate of appealability because jurists of reason would not

find it debatable that Petitioner has not made a substantial

showing of the denial of a constitutional right. 9

IV. CONCLUSION

       The motion to correct, vacate, or set aside Petitioner’s

federal conviction will be denied.            No certificate of

appealability will issue.

       An appropriate order will be entered.




Dated: March 23, 2021                          s/ Noel L. Hillman
At Camden, New Jersey                        NOEL L. HILLMAN, U.S.D.J.




9 For the same reasons, Petitioner’s motion for the appointment
of pro bono counsel will be denied. See Tabron v. Grace, 6 F.3d
147, 153-54 (3d Cir. 1993) (explaining that in deciding whether
counsel should be appointed, the Court first considers whether a
claim or defense has “arguable merit in fact and law”).

                                       13
